 Case 2:19-cv-11696-MCA-MAH Document 93 Filed 01/06/21 Page 1 of 1 PageID: 1025

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

RACHAEL HONIG                                                 970 Broad Street, Suite 700        main: (973) 645-2700
ACTING UNITED STATES ATTORNEY                                 Newark, NJ 07102                   direct: (973) 297-2046
                                                              enes.hajdarpasic@usdoj.gov         fax: (973) 297-2010
Enes Hajdarpasic
Assistant United States Attorney

                                                               January 6, 2021

BY ECF
Honorable Michael A. Hammer
United States District Court
for the District of New Jersey
Martin Luther King, Jr., Fed’l Bldg. & U.S. Cthse.
Newark, NJ 07101

          Re:       W.A.O., et al. v. Kenneth T. Cuccinelli II et al.
                    Case 2:19-cv-11696-MCA-MAH

Dear Judge Hammer:

        This office represents Defendants in this matter. My office is currently in
communication with Plaintiffs’ counsel regarding a possible resolution of this matter.
However, additional time is needed to confer with Plaintiffs about the terms of a possible
resolution. Moreover, my office will need additional time to communicate with U.S.
Citizenship and Immigration Services regarding a possible settlement. Therefore, my
office respectfully requests a 45-day extension of the deadline to file an answer or
otherwise move. Plaintiffs’ counsel does not object to this extension request. A proposed
order of extension is attached to this letter. Thank you for the Court’s consideration of
this matter.


                                                              Respectfully submitted,

                                                              RACHAEL HONIG
                                                              Acting United States Attorney

                                                     By:      s/ Enes Hajdarpasic

                                                              ENES HAJDARPASIC
                                                              Assistant United States Attorney


CC: Counsel of Record by ECF
